Citation Nr: 0302409	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1958 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2000, a 
statement of the case was issued in July 2001, and a 
substantive appeal was received in August 2001.  The veteran 
testified at a Board hearing at the RO in October 2002.  

The Board notes that in a December 2000 written statement, 
the veteran referenced the fact that he wanted to add a claim 
for entitlement to service connection for a hearing 
disability.  This would appear to be a new claim and this 
matter is hereby referred to the RO for appropriate action.   


FINDING OF FACT

A chronic right foot disability was initially manifested 
during the veteran's period of active duty.  


CONCLUSION OF LAW

A right foot disability was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107,  
(West 2002); 38 C.F.R. §§  3.303, 3.304(b) (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions 
and statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in an April 2001 letter, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and private medical records from 
Richard Saxby, D.P.M.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board is entitlement to service 
connection for right foot disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the service medical records shows that a March 
1960 clinical record referenced the fact that the veteran 
injured his right foot prior to service.  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304(b).

There was no reference to any right foot abnormalities or 
defects in the June 1958 examination for induction into 
service report.  While the March 1960 clinical record did 
reference a preexisting injury involving the veteran's right 
foot, this incident was said to have occurred in January 
1957, or more than one year prior to entering active service.  
There were also no complaints of or treatment for a right 
ankle or right foot injury in service until February 1959.  
Moreover, service medical records demonstrate that he did not 
begin to receive regular treatment for problems with his 
right foot until after the February 1959 right ankle injury.  

A March 1960 clinical record indicated that the veteran was 
diagnosed as having chronic sprain, right ankle, deformed 
right foot, but did not opine that this disability preexisted 
service.  In addition, no examiner in service opined that the 
veteran's chronic right ankle sprain and deformed right foot 
were the result of a preexisting injury.  There is also no 
medical evidence or medical opinion in the record asserting 
that the veteran's current right foot disability preexisted 
service.  The Board therefore finds that the induction 
examination report failed to show any right foot abnormality 
and there is no clear and unmistakable evidence that the 
veteran's right foot disability existed prior to service.  
Thus, the presumption of soundness is for application.

Medical records following service show that in January 1997, 
Dr. Saxby diagnosed the veteran as having a sesamoiditis of 
the right foot, hallux hammertoe of the right foot, and pes 
cavus deformity of the right foot.  VA medical records in 
2000 also indicate that the veteran continues to receive 
treatment for his right foot disability.  

Based upon the post-service medical evidence summarized 
above, the Board finds that the veteran's current chronic 
right foot disability was first manifested in service.  
Although the earliest medical evidence demonstrating that the 
veteran received treatment for his right foot disability 
following service is not until 1997, the veteran testified at 
the Board hearing in October 2002 that his foot has bothered 
him ever since service and that he did receive treatment 
before 1997, but was unable to obtain the records.  The Board 
finds the veteran's testimony to be credible in showing a 
continuity of symptomatology after service and therefore 
finds that the veteran's current right foot disability was 
chronic in nature following service. In sum, the Board finds 
that veteran's current right foot disability was incurred in 
service.  The benefit of the doubt has been resolved in his 
favor. 38 U.S.C.A. §§ 1110, 1111, 1137, 5107; 38 C.F.R. 
§§  3.303, 3.304(b).


ORDER

Entitlement to service connection for a right foot disability 
is granted.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

